    Case 17-31795     Doc 1711       Filed 04/06/21 Entered 04/06/21 23:34:30                 Desc Main
                                     Document      Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION


In re:                                                   Chapter 11

BESTWALL LLC,1                                           Case No. 17-31795 (LTB)

                          Debtor.


         MOTION OF THE OFFICIAL COMMITTEE OF ABESTOS CLAIMANTS OF
          BESTWALL LLC FOR A STAY PENDING APPEAL OF THE PIQ ORDER

          Appellant The Official Committee of Asbestos Claimants (the “Committee”), by and

through its undersigned counsel, hereby respectfully moves the Court, pursuant to Federal Rule

of Bankruptcy Procedure 8007(a)(1), to stay (the “Motion”) the Order Pursuant to Bankruptcy

Rule 2004 Directing Submission of Personal Injury Questionnaires by Pending Mesothelioma

Claimants and Governing the Confidentiality of Responses [Dkt. No. 1670] entered on March 23,

2021 (the “PIQ Order”) by this Court, pending resolution of the Notice of Appeal by the Official

Committee of Asbestos Claimants [Dkt. No. 1706], which is an appeal of the PIQ Order (the

“Notice of Appeal”). A copy of the Notice of Appeal is attached hereto as Exhibit B. A copy of

the Motion of the Official Committee of Asbestos Claimants of Bestwall LLC for Leave to Appeal

the PIQ Order [Dkt. No. 1707] (the “Request”) is attached hereto as Exhibit C.

          The PIQ Order was entered on March 23, 2021. The Notice of Appeal and Motion for

Leave were timely filed on April 6, 2021. The reasons for the relief requested by this Motion are

set forth in the contemporaneously filed Memorandum of Law in Support of the Official

Committee of Asbestos Claimants’ Motion for a Stay Pending Appeal of the PIQ Order (the

“Memorandum”), which is incorporated herein by reference.

1
   The last four digits of the Debtor’s taxpayer identification number are 5815. The Debtor’s address is 100
Peachtree Street, N.W., Atlanta, Georgia 30303.
Case 17-31795          Doc 1711    Filed 04/06/21 Entered 04/06/21 23:34:30          Desc Main
                                   Document      Page 2 of 2



         WHEREFORE, for the reasons set forth in the Memorandum, the Committee requests

that the Court enter an order substantially in the form attached hereto as Exhibit A, granting the

stay pending the Committee’s appeal of the PIQ Order, specifically including a stay of all

deadlines imposed on the claimants for responding to the Questionnaire contained within the PIQ

Order.

Dated: April 6, 2021
       Charlotte, North Carolina
                                             HAMILTON STEPHENS STEELE
                                             + MARTIN, PLLC

                                             /s/ Kenneth B. Dantinne
                                             Glenn C. Thompson (Bar No. 37221)
                                             Kenneth B. Dantinne (Bar No. 47677)
                                             525 North Tryon Street, Suite 1400
                                             Charlotte, North Carolina 28202
                                             Telephone: (704) 344-1117
                                             Facsimile: (704) 344-1483
                                             gthompson@lawhssm.com
                                             kdantinne@lawhssm.com

                                             Judy D. Thompson (Bar No. 15617)
                                             Linda W. Simpson (Bar No. 12596)
                                             JD THOMPSON LAW
                                             Post Office Box 33127
                                             Charlotte, North Carolina 28233
                                             Telephone: (828) 489-6578
                                             jdt@jdthompsonlaw.com
                                             lws@jdthompsonlaw.com

                                             Natalie D. Ramsey (DE Bar No. 5378)
                                             Davis Lee Wright (DE Bar No. 4324)
                                             ROBINSON & COLE LLP
                                             1000 North Market Street, Suite 1406
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 516-1700
                                             nramsey@rc.com
                                             dwright@rc.com

                                             Counsel to the Official Committee of Asbestos
                                             Claimants of Bestwall LLC



                                                2
4820-0564-3748, v. 1
